Name: Commission Regulation (EEC) No 858/78 of 27 April 1978 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector and amending Regulation (EEC) No 193/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/ 18 Official Journal of the European Communities 28 . 4. 78 COMMISSION REGULATION (EEC) No 858/78 of 27 April 1978 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector and amending Regulation (EEC) No 193/75 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 193/75 the following indent is hereby added after the twelfth indent : '  Article 6 of Regulation (EEC) No 2768/75 (pigmeat).' Article 2 Certificates for advance fixing of the refund shall be valid from their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the second month following the month of issue . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as amended by Regu ­ lation (EEC) No 367/76 (2), and in particular Articles 15 (6) and 22 thereof, Whereas Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3) provides that the refund may, upon request by the party concerned, be fixed in advance ; Whereas Commission Regulation (EEC) No 857/78 of 27 April 1978 (4) established the list of pigmeat products eligible for the advance fixing of export refunds ; Whereas Article 6 of Regulation (EEC) No 2768/75 instituted a certificate of advance fixing in the pigmeat sector ; Whereas Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), as last amended by Regulation (EEC) No 1470/77 (6), should be extended to cover these certifi ­ cates ; Whereas, in particular, the period of validity and the amount of the security applicable to each certificate should be fixed ; whereas, moreover, there should be regular communications regarding the advance certifi ­ cates issued ; whereas the special rules for this Regula ­ tion supplement the provisions of Regulation (EEC) No 193/75 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, Article 3 The amount of the security in respect of certificates for advance fixing of the refund shall be : (a) four units of account per 100 kilograms live weight for products falling within subheading 01.03 A II b); (b) four units of account per 100 kilograms net for products falling within subheadings 02.01 A III a) 5 and 16.02 B III a) 2 cc) ; (c) eight units of account per 100 kilograms net for other products . Article 4 1 . Where for a product :  the refund may be fixed in advance only for certain destinations, or  the refund is fixed at different rates according to destination, the application for a certificate for advance fixing of the refund and the certificate itself shall indicate the destination in question in Section 13 . The licence shall carry with it an obligation to export the goods to this destination . ( ¢) OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 45, 21 . 2 . 1976, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 39 . (4) See page 1 5 of this Official Journal . (5) OJ No L 25, 31 . 1 . 1975, p. 10 . ( 6) OJ No L 162, 1 . 7. 1977, p. 11 . 28 . 4. 78 Official Journal of the European Communities No L 116/ 19 Article 52 . Furthermore, when advance fixing of the refund for certain or all destinations is possible only in respect of products covered by part of a subheading of the Common Customs Tariff, Section 12 of the appli ­ cation for a certificate and of the certificate itself shall contain the description of that part of the subheading of the Common Customs Tariff, and the tariff number entered in Section 8 shall be preceded by the expres ­ sion 'ex'. The certificate shall apply only to the product thus described . Before the tenth day of each month, and for the first time before 10 June 1978, the Member States shall communicate to the Commission, by product, the quantities in respect of which, during the preceding calendar month , certificates for advance fixing of the refund were issued, specifying the destination of the product where Article 4 ( 1 ) applies. Article 6 This Regulation shall enter into force on 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1978 . For the Commission Finn GUNDELACH Vice-President